          Case 3:20-cv-04822-VC Document 20 Filed 11/10/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  CARLOS ARJON,                                     Case No. 20-cv-04822-VC
                 Plaintiff,
                                                    ORDER TO SHOW CAUSE AS TO
          v.                                        WHY CASE SHOULD NOT BE
                                                    REMANDED OR DISMISSED FOR
  PACIFIC COAST PETROLEUM, INC.,                    LACK OF SUBJECT MATTER
                                                    JURISDICTION
                 Defendant.


       Pacific Coast Petroleum is ordered to show cause as to why this case should not be

remanded or dismissed for lack of subject matter jurisdiction by November 17, 2020. Arjon may

file a reply within 7 days of Pacific Coast’s response.

       IT IS SO ORDERED.

Dated: November 10, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
